EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles D. Gunter on March 31, 2021.
The application has been amended as follows: 
cancel claims 14–16;
in claim 17, on line 23, immediately before the period (.), insert --,
wherein the sonic device provided to generate sonic waves is an infrasound device provided to generate infrasonic waves;
wherein said infrasound device comprises a first and a second chamber, both first and second chamber being connected to each other by a tube, said first chamber comprising an exciter located inside said first chamber, provided to generate said infrasonic waves by providing infrasound pulses to a first portion of said conveying fluid which is blown inside said first chamber, said generated infrasonic waves being transported through the tube acting as a resonance pipeline to reach the second chamber; and
wherein the device further comprises a flowrate distributor pipe which is provided for deriving a second portion of said conveying fluid blown by said blower and introducing said second portion of said conveying fluid inside said second chamber while said first portion of said conveying fluid is transported through said tube from said first chamber to said second chamber--;
cancel claims 20–22;
in claim 26, change the dependency of the claim from cancelled claim 22 to independent claim 17;
in claim 29, change the dependency of the claim from cancelled claim 21 to independent claim 17; and
in claim 30, change the dependency of the claim from cancelled claim 21 to independent claim 17.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to disclose or suggest a device for treating flue gases that has an infrasound sonic deice for conveying a powdery sorbent having a first chamber having an exciter, a second chamber for conveying the material, and a flowrate distributor pipe, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
April 2, 2021